DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	The amendment file on October 7th 2020 has been entered. Claims 1, 10, 17 and 18 stand amended with claims 2 – 4, 11, 12 and 21 - 25 cancelled.
Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “A method comprising: generating data object records  comprising object signatures corresponding to data objects in an external storage device, the object signatures being generated by applying one or more hash functions to the data objects; storing, at a high-speed persistent storage device communicatively coupled to the external storage device, a lookup index comprising a plurality of index buckets, each index bucket being associated with a set of storage units on the external storage device and comprising a header which includes: an object count indicating a number of object records in a respective storage unit; and a respective index filter for each respective one of the set of storage units, the set of storage units containing a respective portion of the data object records, wherein each respective index filter comprises a cuckoo filter and at least one lookup entry for  identify  an index bucket in the lookup index for the data object; and Atty Docket No.: 90453167Page 2 of 11 Application No.: 15/586,947based on each respective index filter associated with the index bucket identified in the lookup index for the data object, determining whether any of the set of storage units associated with the index bucket contains a data object record corresponding to the data object.”
The closest prior art of record Levandoski et al. (United States Patent Publication Number 20150379060, hereinafter referred to as Levandoski teaches, “A method comprising: generating data object records  receiving an input-output request associated with a data object; performing a lookup operation for the data object on the lookup index; in response to the input-output request and based on each respective index filter associated with the index bucket identified in the lookup index for the data object, determining whether any of the set of storage units associated with the index bucket contains a data object record corresponding to the data object.”

An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1, 5 – 10 and 13 - 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kweku Halm/
Examiner 
Art Unit 2166 
01/27/2021